Citation Nr: 0529572	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which held that the prior decision 
to deny service connection for CMT did not contain clear and 
unmistakable error (CUE).

In April 1998, May 2003, and August 2004, the Board remanded 
this case to the RO for additional development.  In August 
2004, the Board found that new and material evidence had been 
received and reopened the prior decision.  The issue of 
service connection was remanded for the RO to readjudicate 
the case with consideration of the entire evidentiary record.  
The case has now been returned to the Board. 


FINDING OF FACT

CMT was first manifested during the veteran's military 
service.


CONCLUSION OF LAW

CMT was incurred in military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In view of the Board's 
favorable decision below to grant service connection for CMT, 
any failure to fully comply with the VCAA is not prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Criteria.  Service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. § 1110.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 1132.  The 
presumption of soundness at entry into service attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In March 1985, General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
The General Counsel held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990).

In September 1988, VA General Counsel issued another opinion 
to update the previous opinion provided in March 1985.  In 
this opinion, General Counsel held that a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rating during service.  
VAOPGCPREC 67-90; 55 Fed.Reg. 43553 (1990).  

Following the issuance of this General Counsel opinion, the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to 
provide the following:

g.  Service Connection for 
Congenital/Developmental Conditions.  
Congenital or developmental defects are 
normally static conditions which are 
incapable of improvement or 
deterioration.  A disease, even one which 
is hereditary in origin, e.g., retinitis 
pigmentosa, polycystic kidney disease, 
sickle cell diseases and Huntington's 
disease (chorea), is usually capable of 
improvement or deterioration.

(1)  Service connection may be granted, 
if warranted, for diseases of congenital, 
developmental or familial (hereditary) 
origin which either first manifest 
themselves during service or which 
preexist service and progress at an 
abnormally high rate during service.  
Service connection may also be 
established pursuant to 38 CFR 3.309(a) 
if a hereditary or familial disease first 
became manifest to a compensable degree 
within the presumptive period following 
discharge from service provided the 
rebuttable presumption provisions of 38 
CFR 3.307 are satisfied (O.G.C. Precedent 
Opinion 1-90, March 16, 1990).

(2)  Diseases of hereditary origin can be 
considered to be incurred in service if 
their pathological signs or symptoms were 
manifested after entry on duty.  Even if 
the individual is almost certain to 
eventually develop a condition, a genetic 
or other familial predisposition does not 
constitute having the disease.  Only when 
actual symptomatology or signs of 
pathology are manifest can he/she be said 
to have developed the disease.  At what 
point the individual starts to manifest 
signs or symptoms is a factual issue 
determined by the medical evidence of 
record in each case.

(3) A hereditary disease which manifests 
some symptoms before entry on duty, may 
be found to have been aggravated during 
service if it progresses during service 
at a rate greater than normally expected 
according to accepted medical authority.  
Again, this is a factual, medical 
determination which must be based upon 
the evidence of record and sound medical 
judgment. 

M21-1, Part VI, Chapter 7, § 7.01(g) (Mar. 20, 2002).

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where preservice 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

VA General Counsel, in VAOPGCPREC  3-2003; 69 Fed.Reg. 25178 
(2004), held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar 
as section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.

Background.  The service medical records reveal that the 
veteran entered service in May 1974.  His service entrance 
examination is not available.

In March 1976, the veteran was examined by a medical review 
board (MEB) for evaluation of weakness in his tibialis 
anterior muscles.  He was diagnosed with CMT, and found to be 
unfit for duty in the Marine Corps.  The condition was 
determined to be a natural progression of the disease.

At a May 1976 physical evaluation board (PEB) hearing, the 
veteran testified as to the problems he had had with his 
lower legs and ankles during basic training as well as his 
current problems, including problems with maintaining his 
equilibrium.  The veteran testified that a neurologist had 
told him that his CMT disease was in an advanced stage more 
so than it should be, "He indicated to me that it was in -- 
that stages up to 27 or 30, yet I'm only 20; he said, 
possibly, it could have been aggravated by intense training 
in the military."

The veteran testified that he had experienced recurrent ankle 
sprains since being in the service and that a neurologist 
indicated that the sprained ankles aggravated the CMT 
disease.  He also testified that his calf muscles were well 
developed in high school but that he had noticed that they 
were becoming loose and looked degenerative.  The PEB 
determined that the veteran's progressive muscular atrophy 
arose prior to service and his present condition represented 
the natural progression of the disease.  He was subsequently 
honorably separated from service in June 1976.

In a rating decision in December 1976, service connection for 
CMT was denied noting that, "Increase in disability of pre-
existing Charcot- Marie Tooth disease is due to the natural 
progress of the disease." The veteran was notified of the 
decision in a letter that month, but he did not perfect an 
appeal.

A VAMC hospital summary from April to May 1983 noted that the 
veteran reported lower leg muscles wasting, numbness, and a 
tingling sensation with weakness since 1975.  The veteran 
reported that his father suffered from muscle wasting. 

In November 1995, the veteran attempted to reopen his claim 
based on CUE in the December 1976 rating decision.   By 
rating action in May 1996, the RO found that no revision in 
the earlier decision was warranted as no CUE had been 
committed. 

In February 1999, the veteran submitted a December 1998 
medical report from Joanne Link, M.D., Ph.D., who noted that 
the veteran suffered from CMT- an aggravated condition with 
peripheral neuropathy, dysautonomia with orthostasis, a 
neurogenic bladder, c. paraparesis, and left foot drop.   She 
opined that the veteran's CMT, "was definitely aggravated by 
his military service that hastened the normal course of this 
disease."

In a VA examination in May 1999, the veteran stated that he 
was in good health when he joined the Marines until he began 
boot camp.  He started having severe foot pain along with 
difficulty walking.  Later on he noticed weakness and 
numbness in the legs.  He was later seen by a physician who 
diagnosed CMT.  His current symptoms include pain in the 
feet, sharp, shooting, electricity type pain, superimposed on 
a dull aching pain, mainly involving the distal feet and 
legs, along with a weakness in the feet.  The examiner noted 
that the veteran's neurological history was consistent with a 
classical presentation of hereditary motor and sensory 
neuropathy, type 1, also known as CMT.  The history and 
presentation was typical of CMT with onset at age 18.  This 
was a well known fact with gradual onset and progression over 
the years with weakness, wasting, and atrophy of various 
muscles below the knees, giving him inverted champagne bottle 
deformity in the lower extremities.  The examiner opined that 
there was absolutely no evidence or data to suggest that 
these findings could be in any way related to his activity 
during the service years.  The examiner added:
 
"Henceforth, this is a classic case of hereditary motor 
and sensory neuropathy, type 1, also known as Charcot-
Marie-Tooth disease with absolutely no correlation to 
his service.  There is also no evidence to suggest that 
these problems were aggravated by his service years.

In an August 2004 Board decision the claim for CUE error in 
the December 1976 rating decision was denied.   However, new 
and material evidence was determined to have been submitted 
to reopen the claim for CMT.  The claim was subsequently 
remanded for the RO to readjudicate the claim on a de novo 
basis.

The file also contains the following evidence:

An April 1976 letter from Francis R. Souder, M.D., who noted 
that he had been the veteran's family physician since 1957.  
He noted that he had treated the veteran for various 
conditions.  However, he had never treated him for any 
disorder referable to the legs, feet or any part of the 
locomotive system.

An April 1976 letter from the Upper Bucks Orthopaedic 
Association, in which Richard W. Godshall, M.D., noted that 
the veteran had been under his care in 1973.  At that time he 
was treated for a toe injury.  He was examined and x-rays 
revealed no pathology.  The veteran was noted to be quite 
athletic and was doing well.  No major difficulties were 
noted.  He was seen later while participating in football and 
track.  The examiner noted that, "Certainly, I did not see 
him for any problems with his muscles or ligaments."

An April 1976 letter from the veteran's high school football 
coach noting that the appellant played interscholastic 
football during the 1972 season.  He had no discernable 
injuries during the season.  He also played junior varsity 
basketball in 1972 and 1973, sustaining no injuries.

Analysis.  As noted above, service connection was denied in 
December 1976 on grounds that CMT existed prior to service 
and was not aggravated therein, and that as any changes in 
service were consistent with the known progressive nature of 
the disorder.  

The veteran's service entrance examination is not of record.  
Hence, the veteran must be presumed to have been physically 
sound at enlistment.

While the veteran reported a one year history of right ankle 
sprains in April 1975, it is well to note that CMT was not 
diagnosed prior to March 1976.  By that point the veteran had 
successfully completed Marine Corps Boot Camp, as well as 
advanced training in his military occupational specialty.  
Further, there is no indication that CMT prior to March 1976 
prevented the veteran from passing regularly conducted Marine 
Corps Fitness Test.  

The appellant was born in February 1956.  In March 1976, he 
was a 20 year old male.  It was at that time he first 
reported symptoms which were ultimately diagnosed as CMT.

In support of his claim, the veteran has submitted a December 
1998 medical opinion from Dr. Link which tends to establish 
that CMT either was aggravated or first manifested itself 
after he began his military service.  Dr. Link, a 
neurologist, offered her opinion that the veteran's CMT was 
definitely aggravated by military service hastening the 
normal progression of this disease.  

Other record also reveals no contemporaneous created evidence 
of CMT prior to the veteran's period of service.  Rather, the 
evidence includes the April 1976 letter by Dr. Souder, who 
was the veteran's family physician prior to service, and who 
noted that he had never treated the appellant for any 
disorder referable to the legs, feet, or any part of the 
locomotive system.  The Board also assigns probative weight 
to the April 1976 letter from Dr. Godshall, who noted that he 
examined, x-rayed, and treated the veteran just prior to 
service in 1973.  At that time he found no pathology, and 
noted that, "Certainly, I did not see him for any problems 
with his muscles or ligaments."

Finally the April 1976 letter from the veteran's high school 
football coach also observed no indications of CMT prior to 
service, noting that the appellant played interscholastic 
football and junior varsity basketball in 1972 and 1973.  

Since CMT was not noted prior to service nor when the veteran 
was examined and accepted for service, he is entitled to the 
presumption of sound condition under 38 U.S.C.A. § 1111, 
1132.  To rebut this presumption, VA must show by clear and 
unmistakable evidence both that the disease existed prior to 
service and that the disease was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003.  

The Board finds that CMT is not shown by clear and 
unmistakable evidence to have been manifested prior to 
service.  The veteran's condition was clearly manifested 
during service.  While some physicians have suggested that 
the veteran's course of CMT was simply the normal progression 
of a preexisting disease, even assuming that to be true, 
clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation is not shown.  Accordingly, since 
the pathological signs or symptoms of CMT were not shown by 
clear and unmistakable evidence to have been manifested prior 
to service, CMT is found to have been incurred in service.


ORDER

Service connection for CMT is granted.


	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


